Citation Nr: 0919291	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-27 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected residuals of left foot and 
ankle fracture.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an increased evaluation for residuals of 
left foot and ankle fracture, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his father-in-law


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In September 2007 and November 2007 VA received additional 
evidence from the Veteran.  This evidence has not been 
reviewed by the agency of original jurisdiction.  However, in 
a September 2007 written communication from the Veteran's 
accredited representative, this procedural right was waived 
with respect to the evidence received in September 2007 as 
well as the additional information which was received after 
the September 2007 hearing.  38 C.F.R. §§ 19.37, 20.1304 
(2008).

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an increased rating for 
residuals of left foot and ankle fracture are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The Veteran is not shown by competent evidence to have a 
headache disability.

2.  The Veteran is not shown by competent evidence to have 
depression or other psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 U.S.C.A. §§ 3.303 (2008).

2.  The criteria for service connection for depression, 
claimed as secondary to service-connected residuals of left 
foot and ankle fracture, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in December 2004, prior to the rating decision on appeal, the 
RO advised the Veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection for a headache disorder and depression, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service and VA treatment records as well as his 
written communications and Travel Board hearing testimony are 
in the file and he has been afforded a VA psychiatric 
examination in connection with his claim for service 
connection for depression.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to the issue of entitlement to service connection for 
a headache disorder.  However, as will be discussed in detail 
below, in light of the uncontroverted facts (which indicate 
that his symptoms have not been diagnosed as a headache 
disorder) the Board finds that an examination is unnecessary 
to decide these claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Veteran asserts that he is entitled to service connection 
for a headache disorder and depression secondary to his 
service-connected residuals of left foot and ankle fracture.  
Unfortunately, on review, the Board finds that the Veteran's 
claims for service connection for a headache disorder and 
depression must be denied because there is no objective 
evidence reflecting that he currently has these disabilities.  

Specifically, the service treatment records are silent with 
respect to treatment for or findings of a headache disorder 
or depression.  Although the Veteran complained of spinal 
headache in connection with hospitalization for his fractured 
left foot and ankle in October 2001, he was treated with a 
blood patch and had no complaints of spinal headaches upon 
discharge.  Similarly, a June 2005 VA outpatient treatment 
report notes that the Veteran denied headache and complained 
of pain only around the right ear.  It is also noted that he 
complained of pressure in his right ear and a frontal 
headache in December 2005.  In addition, the Veteran was 
afforded a VA psychiatric examination in May 2005 and, 
although the examiner noted the Veteran's complaints of 
worrying about job security and financial problems as well as 
about whether he will be able to do his job and for how long 
because of his foot pain, the diagnoses included a finding of 
no mental disorder.  

During his September 2007 Travel Board hearing, the Veteran 
testified that his headache had been diagnosed and tied to 
his right cholesteatoma hearing loss.  He also reported that 
the findings with respect to his depression were available in 
the 2004 mental evaluation.  In this regard, it is noted that 
a March 2004 report of fee basis examination notes that, on 
mental evaluation, the Veteran was alert and oriented times 
three, behavior was normal, affect was appropriate, 
comprehension was normal, memory was intact, and there were 
no signs of tension.  Similarly, as noted above, the May 2005 
VA psychiatric evaluation found that there was no mental 
disorder.  

As a layman, the Veteran is competent to state that he has 
experienced, for example, headaches and depression.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  He 
has not, however, demonstrated the necessary medical 
expertise and/or training to make a diagnosis of a chronic 
headache disorder or a psychiatric disorder.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

As such, the Board attaches the most probative value to the 
medical evidence which shows that although the Veteran has 
reported complaints of headaches and worrying, his symptoms 
have not been diagnosed as a chronic headache disorder or 
depression.  See Brammer, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for a headache disorder and depression, 
claimed as secondary to his service-connected residuals of 
left foot and ankle fracture.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App.  49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for depression, claimed as 
secondary to service-connected residuals of left foot and 
ankle fracture, is denied.


REMAND

Although the Board regrets further delay, additional 
development is necessary prior to the adjudication of the 
Veteran's claims for service connection for bilateral hearing 
loss and entitlement to an increased rating for residuals of 
left foot and ankle fracture.

The Veteran contends that he has bilateral hearing loss due 
to noise exposure during service.  There is no evidence of 
bilateral hearing loss as defined in 38 C.F.R. § 3.385 in 
service.  However, the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensely v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, service connection may be 
granted for disability diagnosed post-service upon a showing 
of a medical nexus between that disability and injury (to 
include noise exposure) or disease in service.  See, e.g., 
38 C.F.R. § 3.303(d).

Post-service VA treatment records include findings of right 
ear hearing loss to an extent recognized as a disability for 
VA purposes as defined in 38 C.F.R. § 3.385.  

In this case, the Veteran has not been afforded VA 
audiological examination for compensation purposes.  However, 
because there is evidence of complaints of ear ache and an 
assessment of possible ear infection in service, finding of 
right ear infection and hearing loss in December 2005 
(sixteen months after discharge from active duty service), 
and the Veteran, as a layperson, is competent to report a 
continuity of symptoms since service, a remand for an 
examination and opinion is necessary to adjudicate this 
claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran also claims that the impairment associated with 
the residuals of left foot and ankle fracture is inadequately 
reflected by the 20 percent schedular rating presently in 
effect, based upon injuries of the foot and limitation of 
motion of the ankle.  In addition to limitation of motion of 
the ankle, however, the record reflects that the Veteran's 
left foot and ankle disability is productive of an inability 
to move two toes on that foot and numbness on half of the 
foot.  The 20 percent rating currently in effect does not 
take into consideration this additional disability.

Because on VA examination in March 2006, the most recent VA 
examination, the examiner did not discuss the numbness 
related to the service-connected injury, the Board finds that 
an additional examination, taking into consideration the 
complaints of numbness and inability to move individual toes, 
is necessary.  

VA's duty to assist includes a duty to provide a medical  
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders.  Specifically, during his Travel Board 
hearing he testified that he received VA treatment while 
residing in Texas and has also received treatment from Dr. C, 
a private physician.  It is unclear whether copies of all 
treatment records from Dr. C have been associated with the 
claims file and there is no evidence to suggest that such 
treatment reports have been requested.  These additional 
records must be obtained before deciding his appeal.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency and must be obtained 
if the material could be determinative of the claim).

In addition, during the pendency of this appeal, on January 
30, 2008, the United States Court of Appeals for Veterans 
Claims issued a decision in the appeal of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that the VCAA 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to increased ratings claims and outlined the 
information which must be included in notices to Veteran's 
filing a claim for increased rating.  To ensure that the 
Veteran has been provided notice as defined by Vazquez-Flores 
the Veteran should be issued notice of the decision and its 
holding.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter for 
his claim for an increased rating for 
residuals of left foot and ankle fracture 
that is in full compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 
(2008).

2.  With his assistance, obtain all 
records of VA and/or private treatment for 
ear complaints, hearing loss, and left 
foot and ankle impairment identified by 
the Veteran which have not already been 
obtained.  If he has or can obtain these 
records himself, then he is encouraged to 
do so.  However, VA will assist him in 
obtaining this additional evidence if he 
provides the necessary information (e.g., 
when and where treated, etc.).

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should schedule the Veteran for a VA 
examination by an otolaryngologist (ear, 
nose, and throat physician) at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, whether the Veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

The examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such hearing loss is the 
result of injury or disease incurred or 
aggravated in service, to specifically 
include claimed in-service noise exposure 
and treatment for ear infection.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should schedule the Veteran for a VA 
examination by an appropriate specialist 
at a VA medical facility to determine the 
current nature and severity of his 
service-connected residuals of left foot 
and ankle fracture.  The claims file must 
be made available to the VA examiner, and 
the examiner should review the file prior 
to the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  All 
appropriate studies, including X-rays and 
range of motion studies of the left foot 
and ankle, reported in degrees, should be 
accomplished.  It is requested that the 
examiner address the Veteran's complaints 
of numbness and inability to move 
individual toes of his left foot.  

The examiner is requested to fully 
describe all pathology and functional 
impairment, providing an explanation as to 
the cause or source of all symptoms 
identified.  Any indications that the 
Veteran's complaints or other symptoms are 
not in accord with the objective findings 
on examination should be directly 
addressed and discussed in the examination 
report.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  When the development has been 
completed, the agency of original 
jurisdiction should review the case again 
based on the additional evidence.  If the 
benefits sought are not granted, the RO 
should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


